          Case
          Case:3:17-cv-07210-SK
                18-16375, 02/19/2019,
                                  Document
                                      ID: 11199927,
                                             99 Filed
                                                    DktEntry:
                                                      02/26/1957,Page
                                                                  Page11ofof11


                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 19 2019
                                                                       MOLLY C. DWYER, CLERK
MARTIN CALVILLO MANRIQUEZ;                       No.    18-16375         U.S. COURT OF APPEALS

JAMAL CORNELIUS; RTHWAN
DOBASHI; JENNIFER CRAIG, on behalf               D.C. No. 3:17-cv-07210-SK
of themselves and all others similarly           Northern District of California,
situated,                                        San Francisco

                 Plaintiffs-Appellees,           ORDER

 v.

ELISABETH DEVOS, in her official
capacity as secretary of the United States
Department of Education; UNITED
STATES DEPARTMENT OF
EDUCATION,

                 Defendants-Appellants.

Before: PAEZ and BERZON, Circuit Judges, and FEINERMAN,* District Judge.

      The parties are ordered to submit simultaneous supplemental briefs

addressing whether the Department of Education’s development of the Average

Earnings Rule was arbitrary and capricious.

      The briefs are not to exceed 20 pages in length and shall be filed 14 days

after the entry of this order. Parties who are registered for ECF must file the briefs

electronically without submission of paper copies.

      Submission of the case is vacated.


      *
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
